Citation Nr: 1600348	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent, prior to March 22, 2011, for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an initial evaluation in excess of 50 percent, from March 22, 2011, for PTSD with depressive disorder.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for arthritis throughout the body, to include elbows, knees, shoulders, wrists, hips, lower back, and right ankle, and to include as secondary to a left ankle disability.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974.

This appeal is before the Board of Veterans' Appeals (Board) from June 2011 and May 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified during a Board hearing in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 22, 2011, PTSD with depressive disorder was not productive of total occupational and social impairment or of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

2.  From March 22, 2011, PTSD with depressive disorder was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but not productive of total occupational and social impairment.

3.  The Veteran manifested, at worst, Level II hearing in his right ear and Level I hearing in his left ear.

4.  A left ankle disability was not related to service and did not manifest within one year of separation.

5.  Arthritis throughout the body, to include elbows, knees, shoulders, wrists, hips, lower back, and right ankle, is not related to a service-connected disability or service and did not manifest within one year of separation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD with depressive disorder, prior to March 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation of 70 percent, but no higher, for PTSD with depressive disorder, from March 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for arthritis throughout the body, to include elbows, knees, shoulders, wrists, hips, lower back, and right ankle, and to include as secondary to a left ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated September 2010 and February 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and relevant records from the Social Security Administration have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his hearing loss in March 2011 and January 2014, of his mental health in March 2011, and of his orthopedic claims in March 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

PTSD with Depressive Disorder

The Veteran claims an initial evaluation in excess of 50 percent for PTSD with depressive disorder.

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

VA treatment records indicate that in August 2010 the Veteran reported anxiety and related symptoms.  His mood was anxious and depressed and his affect was subdued.  Insight was fair and judgment was adequate.  He was diagnosed with depression, anxiety, and possible residual PTSD symptoms.

In a September 2010 statement, the Veteran's child reported that over the past couple of months the Veteran had become exponentially fearful, sleepless, and anxious.  The Veteran reported suffering nightmares and intrusive memories of his stressors in a September 2010 statement.  In another September 2010 statement, the Veteran reported that on a daily basis he plans escape routes whenever he goes anywhere.

VA treatment records include an October 2010 intake evaluation, at which time he reported anxiety symptoms and occasional depressed moods.  He reported continued hypervigilance and hyperarousal, high levels of anger and resentment, and a short temper.  Mood was "okay," appetite was stable, and sleep was inconsistent.  He demonstrated strong conspiratorial beliefs about the government and the wealthy.  He was diagnosed with an anxiety disorder and PTSD, and assigned a GAF score of 55.  This diagnosis remained unchanged in follow-up treatment in December 2010 and February 2011.

The Veteran underwent a VA examination on March 22, 2011.  The examiner noted that the Veteran did not neglect self-care or personal hygiene.  He exhibited impairment in his occupational functioning.  Even if his arthritis did not keep him from working, his PTSD would cause impairment in the work setting, specifically difficulty sustaining his concentration and effort in order to finish tasks most of the time.  He would also exhibit difficulty with authority or accepting orders from superiors.  The Veteran had difficulty interacting socially.  He was divorced and did not date because of his symptoms.  He has a close relationship with his oldest child, but damaged his relationship with his three children when they were in college by having a substance abuse relapse.  He had few friends and did not feel close to them.  He reported nightmares and intrusive thoughts.  Anxiety and fearfulness occur a significant amount of the time.  He avoids crowds as well as places like bars that may trigger his aggressive behavior.  He remains detached and distant from friends.  He exhibited hypervigilance and elevated arousal.  Impaired concentration and difficulty focusing was observed during the examination interview.  The examiner diagnosed PTSD and depressive disorder.  He was assigned a GAF score of 55.

VA treatment records show that the Veteran continued treatment in April 2011.  His diagnosis remained an anxiety disorder with PTSD, and his GAF score remained at 55.  There were no changes in diagnosis at his July 2011 treatment.  In September 2011, a diagnosis of depression was added.  In January 2012, the Veteran reported an improved mood and discontinued individual therapy, though his diagnosis and GAF score remained unchanged.  At this time he also began group therapy.  In August 2012, the Veteran's psychiatrist increased his GAF score to 60.  The score remained at 60 in October 2012, but was reduced back to 55 in January 2013.  In May 2013, his psychiatrist updated his diagnosis to recurrent major depressive disorder with PTSD.  His GAF score remained at 55.  The Veteran continued therapy through December 2013.

Records indicate that the Veteran was scheduled for a VA examination in January 2014.  The Veteran cancelled this examination, stating that he was unable to attend.  The examination was rescheduled to April 2014, but records indicate that the Veteran failed to report for the rescheduled examination.  At his May 2015 hearing, the Veteran stated that he was unable to make the second appointment due to weather.  

Private treatment records include a March 4, 2014 intake record for the Veteran's history of depression, anxiety, and PTSD.  He reported increased frustration, anger at his brother with whom he lives, mood swings, difficulty focusing and completing tasks, and sleep problems.  The Veteran was noted as being clean and well-groomed with a cooperative attitude.  He was orientated to person, place, and time.  Speech was loud and eye contact was intermittent.  Mood was agitated and affect was appropriate.  He exhibited no perceptual distortions, memory impairment, or abnormal thought content.  He had difficulty staying on topic.  He was diagnosed with a mood disorder and assigned a GAF score of 49.  In a May 2015 letter, the Veteran's social worker stated that the Veteran has been receiving regular treatment for depression and PTSD since March 2014 and responded well to treatment.

In a June 2015 statement, the Veteran reported that he experiences nightmares and bouts of anger, rage, and depressions.  His experiences have left him full of fear and anxiety.

The Board finds that, prior to March 22, 2011, the evidence does not warrant a rating in excess of 50 percent.  The Veteran's 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  Higher ratings are available for total occupational and social impairment or occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  While there is evidence of impairment of mood and sleep, and well as significant bouts of anxiety, the evidence is against a finding of social and occupational impairment in most areas during this period.

Evidence of manifestations consistent with the next higher rating does not arise until the March 22, 2011, VA examination report, which specifically detailed that his psychiatric symptoms were productive of significant impairment in work settings and in social situations.  The descriptions by the examiner reveal an increase in the Veteran's symptoms and impairment from this point in time.  While GAF scores assigned during most of the appeal period by both the VA examiner and the Veteran's treating psychiatrists indicated moderate-level symptoms consistent with the 50 percent rating, upon consideration of all the evidence and with resolution of reasonable doubt in the Veteran's favor, it is concluded that overall, the psychiatric impairment Veteran's  reflective of the next higher 70 percent rating.  Indeed, the March 2011 VA examination report explained that the Veteran's condition would cause impairment in the work setting and that social relationships were few or damaged.  For these reasons, the Board finds that a 70 percent rating is warranted for the period from March 22, 2011.  Such a rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  

The Board further finds that a rating in excess of 70 percent is not warranted for the period from March 22, 2011.  A higher rating of 100 percent is warranted for total occupational and social impairment.  The Board does not find evidence indicating that the Veteran is so wholly incapacitated.  While his symptoms had worsened, at his March 2014 appointment he was noted as being clean and well-groomed with a cooperative attitude, and orientated to person, place and time.  He exhibited no perceptual distortions, memory impairment, or abnormal thought content.  He was recommended for outpatient treatment despite his relapse into substance abuse.  The Board therefore finds that the evidence weighs against a finding of total occupational and social impairment.  

Bilateral Hearing Loss

The Veteran seeks an initial compensable rating for bilateral hearing loss.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Veteran underwent a VA examination in March 2011.  He reported difficulty understanding speech, frequently requiring repetition.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
55
70
40
LEFT
20
15
45
55
34

Speech discrimination was 88 percent in the right ear and 92 percent in the left ear.  He was diagnosed with severe bilateral high-frequency sensorineural hearing loss.

The Veteran underwent another VA examination in January 2014.  He reported that he found conversations more difficult to decipher.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
50
70
39
LEFT
20
10
40
40
28



Speech discrimination was 100 percent in the right ear and 100 percent in the left ear.  He was diagnosed with bilateral sensorineural hearing loss.

At his May 2015 hearing, the Veteran stated that he has difficulty hearing his television, and has to turn it loud enough to disturb his neighbors.  He has difficulty discriminating words.

The Board finds that a review of the audiological testing of record reveals that the disability is not severe enough to warrant a compensable rating.  At worst, the Veteran's average pure tone thresholds were 40 decibels in the right ear and 34 decibels in the left ear.  His most severe speech discrimination scores were 88 percent in the right ear and 92 percent in the left ear.  Under the hearing loss rating criteria described above, these values translate to Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Such level sets are noncompensable on application of Table VII.  Moreover, none of the record audiological findings qualify as an exceptional pattern of hearing, as the Veteran at no point had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  For these reasons, the Board finds that a compensable rating is not warranted for the Veteran's hearing loss.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected hearing loss, including difficulty understanding conversational speech and trouble hearing the television, are specifically contemplated by the schedular rating criteria.  Similarly, the Board finds that the symptomatology and impairments caused by the Veteran's PTSD with depressive disorder, including frustration, anger, mood swings, anxiety, fearfulness, crowd avoidance, difficulty focusing and completing tasks, and sleep problems, are specifically contemplated by the schedular rating criteria.  Therefore, no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hearing loss is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection - Orthopedic Issues

The Veteran claims service connection for a left ankle disability, as well as disabilities of the lumbar spine, right ankle, elbows, knees, shoulders, wrists, and hips secondary to his left ankle disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that the Veteran was treated for a left ankle sprain in August and September of 1973.  He was placed in a short-leg cast for about five weeks.  The cast was removed in October 1973, at which time there was no more swelling or pain present and treatment ceased.  No abnormalities were noted on the Veteran's April 1974 separations examination, nor did the Veteran report any left ankle or other musculoskeletal symptoms in the accompanying report of medical history.

VA treatment records reflect that the Veteran sought treatment for back pain worse than usual in August 2005.  He was unable to identify a precipitating factor for the flare-up.

Private treatment records indicate that in February 2006 the Veteran sought treatment for back pain.  He was diagnosed with degenerative disc disease of the lumbosacral spine with lumbar radiculopathy.

In April 2006, the Veteran underwent a VA examination as a part of his claim for nonservice-connected pension, in which he claimed degenerative joint disease in his knees and back.  He reported stiffness and achiness in all joints.  X-rays dated April 2006 in VA treatment records showed degenerative joint disease in the knees, back, and hips, and the examiner diagnosed as such. 

VA treatment records include June 2008 x-rays of the right shoulder.  Mild changes were seen in the right acromioclavicular joint, with small lucent defects in the right superior lateral scapula.

Private treatment records reflect that in December 2009 the Veteran sought treatment for throbbing pain in his left shoulder after shoveling snow.  He was diagnosed with osteoarthritis and prescribed medication.

VA treatment records show that in June 2010 the Veteran sought treatment for degenerative arthritis.  He reported right shoulder pain and numbness since a fall in June 2008.  He also reported pain in his hips and knees.  He was diagnosed with degenerative joint disease.

In a September 2010 statement, the Veteran reported that he injured his left ankle while in service.  He was told it was a "super-sprain" and was put in a cast for three weeks.  He stated that he developed arthritis from this injury that has since spread to every joint in his body.  The Veteran further stated that the altered gait from his left ankle arthritis caused a lumbar spine disability.

The Veteran underwent a VA examination in March 2011.  He reported suffering a left ankle condition due to prolonged running while in service, and that he subsequently developed a low back condition and arthritis in every joint in the 1980s.  A normal gait was noted on examination.  The examiner diagnosed a left ankle sprain and opined that the Veteran's current left ankle disability was unrelated to the sprain he suffered in service.  This opinion was based on the rationale that service treatment records indicated that the issue had resolved in service, and the Veteran did not report any left ankle pain at separation from service.  The examiner did not have any x-rays for the Veteran's remaining joints, but opined that if the Veteran's report of arthritis in his other joints was accurate, such arthritis was unrelated to any left ankle disability.  This opinion was based on the rationale that the Veteran's gait was normal, and there was no known mechanism for a left ankle disability with a normal gait to cause arthritis elsewhere.  Finally, based on physical examination, the examiner found no current disability of the lumbar spine.

In August 2013, the Veteran sought treatment for generalized pain in all of his joints, making it difficult for him to sleep.  The records indicate that his pain is not injury related.  A diagnosis of right ankle pain/strain, left knee pain, and arthritis was given, and the Veteran was referred for x-rays.

Private treatment records show that in September 2013 the Veteran sought treatment for intense bilateral knee pain.  X-rays showed moderate diminution of both knee joints.  He received injections for pain in November 2013.

At his May 2015 hearing, the Veteran again stated that he suffered a left ankle injury in service, and that his other orthopedic issues are secondary to that injury.  The Board notes that the Veteran's claim for service connection for a low back disability was never explicitly mentioned at the Board hearing.  Because the Veteran's claim is best characterized as arthritis throughout the body secondary to arthritis in his left ankle, the Board finds that no prejudice to the Veteran has occurred due to this omission. 

As to the Veteran's left ankle disability, the Board finds that the evidence weighs against a finding that it is related to service or manifested within one year of separation.  The VA examiner's March 2011 opinion is highly probative and supported by record evidence.  While service treatment records support the Veteran's account of an in-service left ankle injury, the records clearly show that the condition resolved in weeks.  The Veteran made no mention of the injury at his subsequent separation examination about eight months later.  There is no record of medical treatment for ankle arthritis until the Veteran filed his claim in 2010.  When examined in April 2006 for his NSC pension claim, the Veteran did not report any disability in his ankles.  The Board thus finds the VA examiner's opinion more credible than the Veteran's account of ankle pain caused by his service injury.  For these reasons, the Board finds that the evidence weighs against a finding that any left ankle disability is related to service or manifested within one year of separation, and service connection is therefore denied.

As to the remainder of the Veteran's service connection claims, the Board notes that the Veteran has not articulated any relationship to service other than being secondary to the Veteran's left ankle disability.  Because the Board denies service connection for his left ankle disability, service connection on such a secondary basis is not available for the Veteran's other claimed disabilities.  Furthermore, the Board finds no indication in the record from the Veteran's statements or medical records that any of these claimed disabilities bear an alternative relationship to service or had manifested within one year of separation.  For these reasons, the Board finds that the evidence weighs against a finding that any of these disabilities are related to a service-connected disability or service or manifested within one year of separation, and service connection for these conditions is therefore denied.

Additionally, the Board notes that the March 2011 VA examiner's opinion with respect to the Veteran's lumbar spine disability is inadequate.  Specifically, the examiner declined to offer an opinion on its relationship to a left ankle disability because the examiner found no current lumbar spine disability.  Because there is evidence in the record of several competent diagnoses of degenerative disc disease of the lumbar spine, normally a remand would be necessary to obtain an adequate opinion.  As explained above, however, the Board's denial of service connection for a left ankle disability renders moot any opinion that the examiner could offer.  The Board therefore finds that remand is not necessary. 











							[CONTINUED ON NEXT PAGE]

ORDER

Prior to March 22, 2011, an initial evaluation in excess of 50 percent for PTSD with depressive disorder is denied.

From March 22, 2011, an evaluation of 70 percent, but no higher, for PTSD with depressive disorder is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial compensable evaluation for bilateral hearing loss is denied.

Service connection for a left ankle disability is denied.

Service connection for arthritis throughout the body, to include elbows, knees, shoulders, wrists, hips, lower back, and right ankle, and to include as secondary to a left ankle disability, is denied.


REMAND

The Board finds that further development is necessary to decide the Veteran's claim for TDIU.  The record remains unclear in regards to the Veteran's current employment and his capability for future employment.  Prior to this decision, the Veteran's combined rating of 60 percent was insufficient for an award of a schedular TDIU.  38 C.F.R. § 4.16(a).  Because the Board has increased to 70 percent the Veteran's rating for PTSD with depressive disorder, the Veteran now meets the threshold for a schedular TDIU and further development may be needed to determine the Veteran's employability.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all further development deemed necessary (which may include obtaining a VA examination and/or opinion) to determine whether the Veteran's service-connected disabilities have rendered him unemployable.  

2.  Readjudicate the appeal.  If a TDIU remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


